DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henkel et al. (U.S. Patent No. 5,577,626) in view of Sledge et al. (U.S. Patent No. 4,852,770).
Henkel discloses a child-proof cap (20) comprising: a lid (50); and a lid base (24) having an inner annular wall (27, 28) defining an opening, a base skirt (wall of 40) extending around at least a portion of the inner annular wall, and a moveable locking member (70) having a bottom portion affixed to the lid base and a top portion with a lip (76) extending above the annular wall for securing the lid to the lid base; wherein the lid 
Henkel fails to teach wherein the top surface is a topmost surface and wherein the top portion of the locking member is displaceable outwardly away from the lid to disengage. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured top potion in an opposite orientation since the top portion would still function the same and since it has been held that a mere 
Sledge teaches that it is known in the art to manufacture a lid with a locking member (26) engaging a topmost surface of a lid (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have engaged the locoing member with a topmost surface, as taught by Sledge, in order to make the member easier to access and since such a modification would be the use of a known technique on a known device to achieve a predictable result.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733